DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant’s election without traverse of Invention I (Claims 1-16) in the reply filed on 6/13/2022 is acknowledged.
     Claims 17-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.

Drawings
     The originally filed drawings were received on 10/4/19.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘comprising’ should read ‘including’
Abstract, line 2- ‘comprising’ should read ‘including’
Abstract, line 3- ‘comprising’ should read ‘including’
Abstract, line 6- ‘comprise’ should read ‘include’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 2-3, 6-7, 12-13 are objected to because of the following informalities:  
Claim 2 recites the limitation "the thicknesses" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is dependent on Claim 2, and hence inherits the deficiencies of Claim 2.
Claim 6 recites the limitation "the electromagnetic spectrum" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is dependent on Claim 6, and hence inherits the deficiencies of Claim 6.
Claim 7 recites the limitation "the visible" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 12, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claim 13 is dependent on Claim 12, and hence inherits the deficiencies of Claim 12.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-7, 12, 14-16, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (J. Fan, 'Material Properties of MBE Grown ZnTe, GaSb and Their Heterostructures for Optoelectronic Device Applications', Doctoral Dissertation, Arizona State University, 12/2012.).
     Fan discloses an optical component (See for example Chapter 6, Pages 92-118; Figures 6.7, 6.8, 6.11, 6.13), comprising first and second layers (See for example N pairs of GaSb and ZnTe in Figures 6.7, 6.13) comprising dissimilar materials and having respective thicknesses (See for example Table 6.4), the materials comprising said first layer lattice-matched to the materials comprising said second layer (See for example Section 6.2.2, Pages 96-98); said first and second layers grown epitaxially in pairs (See for example Section 6.5, Page 110-111, use of MBE) on a growth substrate (See for example Section 6.5, Page 110-111, use of GaSb (001) substrate) to which the materials of said first layer are also lattice-matched, such that a single crystal multilayer optical component is formed (See for example Chapter 6, Pages 92-118; Figures 6.7, 6.8, 6.11, 6.13).  Fan further discloses thicknesses of said first and second layers are the same or different (See for example Table 6.4); the thicknesses of said first and second layers are selected to achieve desired optical properties (See for example Table 6.4; Figures 6.16, 6.17); said optical component is an optical mirror, a beamsplitter, an anti-reflection coating, or a filter (See for example Table 6.4; Figures 6.16, 6.17); said optical component is an edge filter, a bandpass filter, a dichroic filter, or a notch filter (See for example Table 6.4; Figures 6.16, 6.17); said optical component has an associated optical function and is arranged such that it performs said function on incoming light in a predetermined region of interest in an electromagnetic spectrum (See for example Table 6.4; Figures 6.16, 6.17); said region of interest is a visible, near-infrared, short-wavelength infrared, mid-wavelength infrared, or long-wavelength infrared region of the electromagnetic spectrum (See for example Table 6.4; Figures 6.16, 6.17); said dissimilar materials comprise divalent fluorides or II-VI materials (See for example N pairs of GaSb and ZnTe in Figures 6.7, 6.13); said growth substrate comprises GaAs, Si, GaSb, or InSb (See for example Section 6.5, Page 110-111, use of GaSb (001) substrate); a GaSb layer (See for example GaSb buffer in Figures 6.7, 6.13) on said growth substrate, said first and second layers grown on said GaSb layer; and said optical component comprises at least two of said first and second layer pairs (See for example Section 6.4; Table 6.4; Figures 6.7, 6.13).

Allowable Subject Matter
     Claims 8-11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2006/0102916 A1 to Sun et al.
U.S. Patent Application Publication US 2005/0280013 A1 to Sun et al.
WO 2005/050722 A1 to Sherohman et al.

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
7/11/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872